Citation Nr: 1435391	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-12 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to May 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 


FINDINGS OF FACT

1.  The June 1987 entrance examination shows that a left shoulder condition was not found at entrance into active service.

2.  The Veteran has a left shoulder disability that it is as likely as not the result of a 1991 in-service surgery.


CONCLUSION OF LAW

A left shoulder disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran is seeking to establish service connection for a left shoulder disability.  The claim was denied by the RO on the basis that he had a left shoulder disability prior to entering service, which was not aggravated by service.   

Preliminarily, the Board finds that the record lacks any evidence to show that the Veteran clearly and unmistakably had a left shoulder disability prior to entering service.  His June 1987 entrance examination report shows that his upper extremities were characterized as normal.  The examining physician noted that the Veteran had fractured a body part (the body part noted was illegible) in 1981 and 1982 playing football, but it was clearly stated on the report that no residuals existed.  

As will be discussed in more detail below, there are no additional service treatment records to review.  The only report of in-service treatment of the left shoulder suggests that treatment occurred in 1991, three years following the Veteran's entrance into service.  There is simply no medical evidence that clearly and unmistakably shows that the Veteran had a left shoulder disability that existed prior to his active service.  Thus, the Veteran is presumed to have been in sound medical condition at the time of his entrance into service.  See 38 U.S.C.A. § 1111; VAOPGCPREC3-2003 (July 16, 2003).  

Moreover, because the Veteran's service treatment records have been deemed missing or destroyed, there is certainly no evidence available to rebut this presumption of soundness.  Thus, an analysis of whether any preexisting disability was aggravated during active service is not warranted, and this analysis will focus, rather, on whether service connection is warranted for a left shoulder disability on a direct basis. 

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


A determination has been made that the Veteran's service treatment records are missing.  None are available besides the June 1987 entrance examination and accompanying report of medical history.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran contends that he has a current left shoulder disability that is causally connected to a surgery on his left shoulder in service in 1991.  He has consistently reported over many years that the surgery occurred in 1991.  See 2003 reports to his private physician and 2012 Board hearing transcript.  Moreover, the Veteran's brother and sister, as well as a fellow service member, submitted statements in February 2010.  Each one of these individuals personally recalls the Veteran having surgery on his shoulder in 1991.  The fellow service member recalled the Veteran reporting to him the details of the surgery as, at the time, this was a new type of surgery developed for the shoulder.  The Board finds no reason to question the factual accuracy of the Veteran's recollections as to having surgery on his left shoulder in service in 1991, or to question either his credibility or his competence to state such recollections.  The Board also finds no reason to question the credibility or competence of his siblings and fellow service member.  

Following service, by 2003, the Veteran was undergoing treatment for chronic left shoulder dislocation.  He initially sought treatment in January 2003 and underwent arthroscopy of the left shoulder with a debridement of a Type 1 SLAP lesion and an open anterior capsulolabral reconstruction in April 2003.  The surgical report notes that the Veteran underwent a stabilization procedure eleven years earlier while in the military.  In a March 2003 statement, prior to the surgery, the Veteran's private physician, Dr. C.M., reported on the Veteran's history of arthroscopic stabilization 

in 1991 and commented that the current dislocations and instability in the left shoulder "is not uncommon especially in light of the fact that he previously had a stabilization procedure."  The Veteran filed this claim several years later.  The record reflects that the Veteran again underwent arthroscopic left shoulder surgery in June 2012.  By this time, the diagnosis was shoulder impingement syndrome, chronic partial thickness tear of the rotator cuff, and primary osteoarthritis of the acromioclavicular joint.  In August 2012, Dr. D.O. submitted a statement related to the 2012 surgery.  Dr. D.O. stated, "a definite factor in his need for this particular surgery was his past medical history of multiple shoulder dislocations ... and prior shoulder surgery.  These did occur during his time in the military."

After a thorough review of the evidence of record, the Board concludes that service connection for a left shoulder disability is warranted.  The record confirms that the Veteran entered service in sound condition.  There is evidence of a current diagnosis of left shoulder disability, to include chronic dislocation and osteoarthritis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

In addition, although the Veteran's service treatment records are not available to confirm the reported in-service  shoulder surgery, the Board finds that the Veteran's report and the additional lay statements submitted by the Veteran's siblings and fellow service member related to his 1991 left shoulder surgery are competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Furthermore, both the Veteran's private physicians in 2003 and in 2012 have confirmed that the type of disability he has is the type experienced by those who have undergone the very type of surgery reported by the Veteran to have occurred in service in 1991.  There is no evidence of record with a contrary finding.  Accordingly, the Board finds the evidence of record is at least in equipoise with regard to this claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for left shoulder disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left shoulder disability is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


